PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
NOVOZYMES A/S
Application No. 16/985,302
Filed: 5 Aug 2020
For: POLYPEPTIDE VARIANTS

:
:
:	DECISION ON PETITION
:
:



This is a decision on the April 11, 2022 petition filed under 37 CFR 1.183, requesting waiver of the requirement in 37 CFR 1.321(d) that the reference listed in the concurrently filed terminal disclaimer be prior art that is disqualified in the manner set forth 37 CFR 1.104(c)(4)(ii).  
 
For the reasons set forth below, the petition under 37 CFR 1.183 is GRANTED.
 

RELEVANT STATUTE AND REGULATIONS

35 U.S.C. 102 provides, in pertinent part:

(a) NOVELTY; PRIOR ART. – A person shall be entitled to a patent unless –
****
(2)  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b) EXCEPTIONS. —Subject matter developed by another person, which qualifies as prior art only under one or more of subsections (e), (f), and (g) of section 102, shall not preclude patentability under this section where the subject matter and the claimed invention were, at the time the claimed invention was made, owned by the same person or subject to an obligation of assignment to the same person.
****
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS. —A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
****
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
(c) COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS. —Subject matter disclosed and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person in applying the provisions of subsection (b)(2)(C) if—
(1) the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention;
(2) the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(3) the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

37 CFR 1.104(c)(4)(ii) provides (emphasis added):

Subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2) and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C. 102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c) if:
(A) The applicant or patent owner provides a statement to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(B) The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

37 CFR 1.321(d) provides:

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must:
(1)  Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section;
(2)  Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding;
(3)  Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.

37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).


DECISION

In the present petition filed under 37 CFR 1.183, applicant requests waiver of the requirement in 37 CFR 1.321(d) that the reference listed in the terminal disclaimer filed with the petition, be disqualified as prior art in accordance with 37 CFR 1.104(c)(4)(ii). Applicant seeks waiver of the prior art requirement in 37 CFR 1.321(d) in the interest of justice so that the terminal disclaimer can be entered to obviate the nonstatutory double patenting rejection based on this reference. In support of its request, applicant asserts at pages 1 and 2 of the petition the following:

          The claims of the present application are rejected under the doctrine of obviousness-type double patenting as being unpatentable over claims of U.S. Application No. 16/238,648 (“the reference application”), published as US 2019/0211284. The present application and the reference application are not commonly owned, however, the claimed subject matter of the present application and the subject matter of the reference application were made by or on behalf of parties to a joint research agreement.

          In response to this rejection, Applicant submits a terminal disclaimer based on a joint research agreement, which is in accordance with 37 C.F.R. § 1.321(d)(1) through (d) (3). In particular, the terminal disclaimer (1) complies with the provisions of the provisions of 37 C.F.R. 1.321(b)(2) through (b)(4); (2) is signed in accordance with 37 C.F.R. 1.321(b)(1) of this section; and (3) includes a provision in which the Applicant waives the right to separately enforce any patent granted on the present application and any patent granted on the reference application, and that any patent granted on the present application shall be enforceable only for and during such period that said patent and any patent granted on the reference application are not separately enforced.

          Applicant also submits a Statement under 37 C.F.R. § 1.104(c)(4)(ii)(A), which provides that the subject matter disclosed in the reference application was developed and the claimed invention was “made by, or on behalf of, one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement.”

          Applicant also amends the specification of the present application to disclose the names of the parties to the joint research agreement.

          Petitioner submits that the terminal disclaimer meets the requirements of 37 C.F.R. 1.321(d) and 37 C.F.R. 1.104(c)(4)(ii). However, the reference application is not prior art to the present application under 35 U.S.C. 102(c) in accordance with 37 C.F.R. § 1.104(c)(4)(ii).

          Petitioner respectfully requests waiver of the prior art requirement in 37 CRF 1.321(d). The result of this waiver is that the terminal disclaimer submitted herewith should be approved and given full effect.

          Petitioner notes that waiver of this requirement of 37 C.F.R. § 1.321(d) would not unjustly extend Petitioner's rights. The result of the waiver merely ensures that the term of any patent to issue from the present application over that of any patent to issue from the reference application is effectively disclaimed as required by the Office in order to overcome the pending obviousness- type double patenting rejection, thereby leading to allowance of the present application.

          For the reasons set forth above, Petitioner hereby requests waiver of the requirement under 37 C.F.R. § 1.321(d) that the reference application be prior art so that the terminal disclaimer can be granted.

The petition under 37 CFR 1.183 has been fully considered.

A review of the record reveals that the terminal disclaimer based on a joint research agreement filed on April 11, 2022 meets all of the formal requirements of 37 CFR 1.321(d) and the requirements of 37 CFR 1.104(c)(4)(ii) (except for the disqualification of prior art requirement for which waiver is presently requested). Applicant met the requirements to establish the existence of a joint research agreement in accordance with 37 CFR 1.104(c)(4)(ii) by:

(1) Submitting a statement on April 11, 2022, that the subject matter of reference Application No. 16/238,648 was developed and the claimed invention of this application was made by or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and 37 CFR 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(2) Amending the specification on April 11, 2022, to disclose the names of the parties to the joint research agreement. The $140 fee as set forth in 37 CFR 1.17(i) as required by 37 CFR 1.71(g)(2) for the amendment to the specification under 37 CFR 1.71(g)(1) to disclose the names of the parties to the JRA was charged to Deposit Account No. 50-1701 as applicant authorized on page 2 of the petition

In view of the present facts and circumstances, it is in the interest of justice to waive the requirement in 37 CFR 1.321(d) that the reference be prior art that is disqualified in the manner as set forth in 37 CFR 1.104(c)(4)(ii) in order for applicant to able to file the terminal disclaimer under 37 CFR 1.321(d) to obviate the non-statutory double patenting rejections of record based on the reference listed in the terminal disclaimer. Accordingly, the petition under 37 CFR 1.183 requesting waiver of the requirement in 37 CFR 1.321(d) that the reference being disclaimed over in the terminal disclaimer filed on April 11, 2022 be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(4)(ii) is granted.


CONCLUSION

The petition under 37 CFR 1.183 filed on April 11, 2022, is granted.

The terminal disclaimer filed on April 11, 2022, is being forwarded to the paralegal staff for processing.

Telephone inquiries related to this decision should be directed to the undersigned at (571) 
272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET